Citation Nr: 1231285	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for status-post pneumonia and empyema, claimed as loss of lung capacity.  

2.  Entitlement to service connection for a skin disorder of the feet, claimed as foot fungus.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing with the Board.  However, in statement received in January 2011, he cancelled this request.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).  

In March 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical opinion from the Veterans Health Administration (VHA).  The Veteran and his representative have been provided with copies of this VHA opinion, and copies have been associated with the claims file.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1. The Veteran is competent to report the temporal development of his lung symptomatology; however his statements regarding the etiology of his current lung disorder are not competent or probative in this case.  

2. The preponderance of evidence is against a finding that status-post pneumonia and empyema, claimed as loss of lung capacity, is causally or etiologically related to the Veteran's military service.  

3. The preponderance of the competent and probative medical and lay evidence of record does not show that the Veteran currently has or has had at any time during the appeal a skin disorder of the feet, claimed as foot fungus.  


CONCLUSIONS OF LAW

1.  Status-post pneumonia and empyema, claimed as loss of lung capacity, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  A skin disorder of the feet, claimed as foot fungus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet.App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in September 2008.  The letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  The September 2008 letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

The duty to assist provisions of VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and the reports of various VA examinations and a VHA opinion by a pulmonologist.  

The VHA opinion is adequate because it is based on earlier, thorough physical examinations, a description of the Veteran's pertinent medical history, and a complete review of the claims folder, including appropriate diagnostic tests.  

The pulmonologist also provided a detailed rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).  


The Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  

The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claims.  See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet.App. 183 (1997).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet).  

Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

As for the claimed lung disorder, the Veteran asserts that his current lung disorder, status-post pneumonia and empyema, claimed as loss of lung capacity, began during his active military service.  He reports developing pneumonia while on active duty, being hospitalized in California and developing a chronic problem.  He reports being hospitalized for three weeks with the same condition in 1998.  

The Veteran is shown to have been treated for an upper respiratory infection, including viral pneumonia, during service.  In this regard, a service treatment record, dated in October 1966, reveals findings of sore throat, headaches, and fever for 2 to 3 days, with coughing.  The Veteran was diagnosed with an upper respiratory infection.  

A service treatment record, dated in November 1966, shows a history of treatment in October 1966 for symptoms of chills, fever, cough and pleuritic type chest pain on deep inspiration diagnosed as being due to bronchopneumonia with penicillin with an adequate response.  

The Veteran was then told that this was a viral pneumonia and was started on Tetracycline for approximately 8 to 9 days, with his symptoms subsiding until the day prior to discharge in November 1966.  The Veteran reported continuing to cough, but his symptoms were not severe enough to prevent him from travelling to Okinawa, Japan from Fort Gordon, Virginia.  

The Veteran complained of experiencing symptoms of cough, chills and fever similar to the original episode.  He denied experiencing any other symptoms except those related to the respiratory tract.  He informed the treating physician that many of his fellow trainees suffered from similar pneumonia and were hospitalized at the same time.  The treating physician noted an unremarkable system review except for present illness.  

At this time, the Veteran underwent various diagnostic testing, and X-ray studies were taken of the chest.  Admission chest films were described as within normal limits.  Repeat chest films in November 1966 showed increased markings in the right lower lung field, questionable infiltrate and blunting of the right costophrenic sulcus.  Other repeat chest films taken later in that month were found to be within normal limits.  

Following admission in November 1966, the Veteran was described as remaining febrile, with a temperature spiking to 104.  Blood cultures drawn at this time were negative.  

The Veteran's only complaints were those of cough and sore throat; however, throat cultures were negative.  A day later, the Veteran continued to be characterized as febrile, but he began to produce sputum which appeared to be purulent.  A few days later he began treatment on Tetracycline and within a few days had been afebrile for approximately 24 hours.  His only complaint at this time and for the remainder of his hospital course was cough, which diminished throughout his hospital stay.  

A repeat chest film was performed and revealed a slight right lower lobe infiltrate. The Veteran was diagnosed with pneumonia, acute, viral, primary, atypical, suspected, not proven; treated, improved.  

The Veteran also is shown to have received treatment for various lung manifestations since his separation from service.  Notably, various post-service, private treatment records, dated in February and March 1998, show that the Veteran was treated for sepsis associated with empyema, pneumococcal pneumonia with massive empyema, anemia, probably as a consequence of chronic disease and chronic phlebotomies, and hypoxemic respiratory insufficiency.  

These records indicate that the Veteran underwent a flexible fiberoptic bronchoscopy with therapeutic aspiration of secretions after being diagnosed with no evidence of an endobronchial mass lesion or extrinsic airway compression, retained mucous plugs primarily involving the right upper lobe bronchus.  He also underwent evacuation of empyema cavity of right thorax: necrotic debris and acute inflammatory exudates and had a chest tube placed.  A cytology report revealed a diagnosis of smears and cell block consisting of acute inflammatory exudates with numerous polymorphonuclear leukocytes, but no identified malignant cells.  A pertinent history of pneumococcal pneumonia empyema was noted.  

A personal history and physical examination report showed a reported history of a prior bout of pneumonia in the distant past that left the Veteran with no sequelae.  The Veteran denied any occupational exposures to dust, fumes, chemicals, or asbestos, and reported being a two pack-a-day smoker for 15 years before discontinuing the habit for 20 years.  He denied a history of tuberculosis, asthma, or thromboembolic disease.  An X-ray report, dated in March 1998, noted an impression of post-op changes of the right hemithorax with linear fibrotic densities in the right lower lung, pleural thickenings with or without effusions, densities seen that might represent loculated fluid, and evidence of a partial dissection of the 9th rib.  

An April 1998 private treatment record showed that a follow-up visit after undergoing limited thoracotomy with evacuation and debridement of the cavity in February 1998 due to a massive empyema.  Examination demonstrated well-healed thoracotomy and chest tube sites, and breath sounds that were still diffusely decreased in the right thorax.  

A review of the chest X-ray study in March 1998 showed the parenchymal changes were resolving, but with residual infiltrate and atelectasis, especially in the right base.  The physician noted the right hemi-diaphragm was still somewhat elevated but not markedly so, and there was no mediastinal shift.  

The physician noted there was still residual pleural thickening along the diaphragm and in the apex; however, there was no peel along the pleura elsewhere.  Significantly, the physician noted that there was a chance the Veteran would develop restrictive lung disease on the right and require decortications; however, most likely, this would not be necessary.  

The private treatment records, dated from May 1998 to May 2002, indicate treatment for bronchitis, allergic rhinitis, pneumonia, coughing, and pleural effusion.  The Veteran underwent a chest X-ray study in February 2000, during which the radiologist observed a small pleural thickening in the right base laterally, and no acute disease.  In May 2001, April 2002, and July 2007, the Veteran underwent chest X-ray studies, which revealed impressions of a small to moderate sized right pleural effusion, chronic blunting of the right costophrenic angle consistent with pleural reaction or a small to moderate sized right pleural effusion, pleural thickening at the right lung base, laterally, status-post resection right 9th rib posterolaterally and anterior, and normal paranasal sinuses.  

In conjunction with the current appeal, the Veteran underwent VA respiratory examinations in January 2009 and October 2009.  

The VA examiner in January 2009 noted a history of pneumonia in the service with hospitalized and recurrent upper respiratory infections after discharge.  The examiner noted that, 10 years earlier, the Veteran had pneumococcal pneumonia, and empyema and sepsis, for which he was again hospitalized, and required surgery and drainage on his right lung.  

The examiner observed that the Veteran was not currently on any medication; did not have any cough, expectoration or shortness of breath; and complained of only experiencing shortness of breath and difficulty breathing in humidity.  The Veteran reported being allergic to mold, having seasonal allergies, and being a nonsmoker for 25 years.  

An examination of the chest showed normal findings and observations of three scars from prior surgeries.  The lungs were clear to auscultation and percussion, and his breath sounds were slightly diminished in the right lower lung field with no rales or rhonchi heard.  The chest views revealed a small right pleural effusion versus pleural thickening, and the Veteran had a normal pulmonary function study with no bronchodilator response.  He was diagnosed with status-post pneumonia in the service and status-post pneumonia and empyema 10 years ago with residuals such as shortness of breath.  

The examiner failed to comment on the etiology of the X-ray findings of a small right pleural effusion or the Veteran's reported shortness of breath.  

A different examiner conducted the October 2009 VA examination.  The Veteran reported that, toward the end of October 1966, he started developing shortness of breath and persistent fevers.  The examiner noted that the Veteran was evaluated and was hospitalized from October through December 1966, and that he was treated with oral antibiotics, and with Tetracycline.  The examiner noted that the results of the cultures at the time did not show the growth of bacteria, and the Veteran was subsequently released to active duty in December 1966.  

The medical records showed no further recurrence of pneumonia in the military service while the Veteran was stationed in Japan; however, post-service, in 1998, He reported experiencing severe fevers and shortness of breath and being hospitalized.  

The examiner noted that imaging studies performed at that time revealed he had empyema of the right lung, and a chest tube was placed as well as a thorascopy with evacuation and debridement of the emphysematous lesion.  The Veteran was hospitalized for 4 weeks, where he received intravenous antibiotics.  He complained that, since his discharge from the hospital in 1998, he had had frequent episodes of upper respiratory infection that were treated on an outpatient basis.  

The Veteran reported that, on average, he usually got 2 to 3 episodes on an annual basis since 1998 that usually occurred during cold weather.  He indicated that he was usually treated with oral antibiotics as an outpatient, and denied any hospitalization for respiratory-related illness since 1998.  He described current symptoms of shortness of breath with heavy exertion, to include climbing 1 flight of stairs, shoveling snow, or cutting the lawn, and denied experiencing chronic cough, fever, chills, or night sweats.  He also denied any treatment with inhaler therapy, oxygen therapy, or bi-level positive airway pressure mask.  The examiner noted the Veteran had not smoked in 30 years.  

On examination, the examiner observed lungs clear to auscultation, and no respiratory distress CT scan of the chest revealed findings of no acute pulmonary or pleural abnormality noted, although there was a mild elevation of the right hemidiaphragm and a small area of focal pleural thickening adjacent to the postoperative changes in the right 9th rib, and minimal linear areas of scarring noted in the right lower lobe.  Pulmonary function test results showed findings of mild restrictive dysfunction, no bronchodilator response, and normal diffusing capacity.  

The Veteran was diagnosed with viral pneumonia in the military service, pneumococcal pneumonia with empyema in 1998 status-post chest tube and thorascopy, and no evidence of active lung disease at this time.  

The examiner observed that the Veteran's respiratory condition with viral pneumonia, occurring in the military service, had resolved by the time he was discharged and that there was no further recurrence of respiratory-related illness in the remainder of his military service after he was discharged from the hospital in December 1966.  

The examiner noted that the results of the cultures were negative for bacterial pneumonia, and a result of the culture during hospitalization was pneumococcal pneumonia.  The examiner indicated that this was a bacterial pneumonia and not related to the viral pneumonia that occurred in military service.  The examiner opined that the Veteran's current respiratory condition was not related to his military service.  

The Board finds the January 2009 examination report to be inadequate, as the examiner failed to comment on the etiology of the post-service lung disorder, or to discuss the Veteran's post-service treatment history beyond his treatment in 1998.  

Further, the October 2009 VA examination report is also inadequate, as the examiner failed to explain the findings in the December 1966 service treatment record, which showed that the Veteran was diagnosed with suspected, not proven, acute, viral pneumonia.  

In April 2012, the Board obtained a VHA medical opinion from a pulmonologist who opined that, upon review of the record, it was unlikely that any current lung disability, including the pneumococcal pneumonia with empyema treated in 1998 was due to respiratory disease or another event or incident of the Veteran's period of active service.  

The pulmonologist noted that the Veteran was diagnosed with a "suspected, not proven, acute, viral pneumonia" during service in 1966 when he had been hospitalized and treated with tetracycline with adequate response.  Sputum cultures done during his hospital stay were negative for any bacterial pneumonia.  

It was noted in the Veteran's medical record that he had a negative chest X-ray study on his entrance examination for military service, dated in October 1965.  The pulmonologist observed that a chest X-ray study done in October 1966 was negative (normal) with a normal ear, nose and throat examination on the same day when he first developed symptoms of cough, sore throat and fever.  A subsequent chest X-ray study done in November 1966 revealed slightly increased markings at the right lower lobe and right costophrenic angle.  A repeat chest X-ray study done later that month was normal again.  The pulmonologist noted that, upon separation from service, another chest X-ray study was performed in April 1968 and was normal.  The Veteran provided a statement in June 1968 that he had no change in his medical condition from his examination done in April 1968.  The pulmonologist noted that, from all accounts in the remainder of the medical record while on active duty, the Veteran had returned to normal function and condition from a pulmonary perspective.  

The pulmonologist observed that it was noted on an admission history and physical to the hospital in February 1998 that the Veteran did admit to a remote bout of pneumonia without sequelae.  Upon this admission, the Veteran was found to have sepsis associated with an empyema and pneumococcal pneumonia.  

The pulmonologist noted that cultures on this stay actually grew streptococcus pneumonia.  The pulmonologist indicated that bacterial pneumonias could occur in any patient at essentially any time, but it was not related to previous viral pneumonias that occurred several years earlier.  However, the pulmonologist noted that they could be related as a so-called "superinfection" in a recent viral pneumonia, such as that seen with influenza.  The pulmonologist opined that they were never related this many years apart, although sometime patients could become more susceptible to bacterial pneumonias when they had a structural defect in the lung.  But in the Veteran's case, his chest X-ray studies done in the late 1960's, including on his separation examination, did not reveal any toxic exposures that could precipitate lung disease.  

Also, the VA pulmonologist indicated that pneumococcal pneumonia could be particularly destructive and this was what led to the Veteran's empyema and subsequent thoracoscopy.  The pulmonologist noted that sometimes it was possible to see old scarring from an illness such as this; however, this was a completely separate incident from the Veteran's pneumonia that occurred while in the military.  

The pulmonologist observed that the Veteran might have developed a structural defect as evidenced on chest imaging done after his hospitalization for the pneumococcal pneumonia, resulting in increased propensity for infections with recurrent bronchitis or pneumonias.  However, this was unrelated to the events during military service.  \

The pulmonologist indicated that another risk for increased respiratory infections was the Veteran's smoking history even though he had quit.  The pulmonologist noted that the Veteran claimed that this had been a chronic condition since his military service, but there was no record of another respiratory infection until 30 years later.  

The pulmonologist concluded that the Veteran's issues had been recurrent since his bout of pneumococcal pneumonia in 1998, but did not occur after his pneumonia during active service.  The pulmonologist added that the pulmonary function tests performed by VA in January 2009 confirmed normal function and that there was no evidence of restrictive disease.  

The October 2009 VA examination report showed partial results of pulmonary function tests, and he reported mild restrictive defect, but the pulmonologist noted that those lung volumes were not reported on this record for interpretation, and she was unsure that they were actually performed and simply were not included in the chart, or if they were not completed at all.  

The pulmonologist noted that, to diagnose true restrictive defects of the lungs, full lung volume examination must be done.  The pulmonologist noted that it was possible, given the severity of the pneumococcal pneumonia with his thoracoscopy for empyema, that he would develop a restrictive pattern over time.  The pulmonologist indicated that this was sometimes seen in patients after the Veteran's type of surgery and illness; however, this is not related to the pneumonia of 1966.  

The pulmonologist noted that the Veteran underwent exercise stress testing in March 2000, reaching maximal exercise without complaints of shortness of breath during that time.  The pulmonologist concluded that, if patients truly have difficulties with breathing, especially with heavy exercise as claimed, they were unable to reach maximal exercise potential and testing was stopped early.  

The most competent medical opinion evidence of record is the April 2012 VHA opinion.  This report provides a thorough, detailed, well-reasoned medical opinion based on review of the pertinent records and relevant medical history that point-by-point addresses any and all possible relationships between the in-service lung pathology and post-service lung pathology.  

The Board accords it the highest probative value and finds it constitutes the most persuasive evidence that the Veteran's current lung disorder is not related to his service.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512.  

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet.App. 429 (1995); Gabrielson v. Brown, 7 Vet.App. 36 (1994); see also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); Mariano v. Principi, 17 Vet.App. 305, 317 (2003) (observing that flawed methodology in creating medical report renders physician's opinion of "questionable probative value."); Sklar v. Brown, 5 Vet.App. 140, 146 (1993)(observing that a specialist's opinion as to a medical matter outside of his or her specialty to be given little weight).  

The Board has considered the Veteran's contentions that the type of pneumonia he was treated for in service is the cause of his current lung disorder, but finds them to not be competent or probative evidence as to the nature of the in-service and post-service lung pathology, or as to the matter of medical causation of his current condition.  

In this regard, the Veteran has not indicated that he possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions.  See Routen, 10 Vet.App. 183.  As a lay person, he is not competent to render a probative (persuasive) opinion on a medical matter requiring particular expertise.  See Bostain, 11 Vet.App. at 127, citing Espiritu, 2 Vet.App. 492.  

Other than these unsupported statements, there is no evidence of record indicating any etiological relationship between his military service and his current status-post pneumonia and empyema, claimed as loss of lung capacity.  Moreover, even if his statements were accorded any probative value, they are certainly outweighed by the medical opinion proffered by the pulmonologist in the April 2012 VHA opinion report.  

Since the preponderance of the evidence is against the claim for service connection for status-post pneumonia and empyema, claimed as loss of lung capacity, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable, and this claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

As for the claimed skin disorder, the Veteran has contended that he currently suffers from a skin disorder of the feet that is related to his service.  Specifically, in statements received in August 2008, he asserted that he developed a foot fungus while stationed in Okinawa, for which he was treated at that military instillation.  

The Veteran is shown to have been treated in service for various skin infections of the feet, to include tinea pedis, rash, cellulitis of the feet, dyshidrosis and contact dermatitis, in June 1966, September 1967, October 1967, November 1967, December 1967, January 1968, February 1968 and April 1968, respectively.  A January 1968 dermatology clinic note showed that the Veteran might be allergic to leather and recommended no shoes or boots be used.  

Post-service treatment records reflect findings of and treatment for a rash in the perineal and groin area, later identified as tinea cruris in June 1998.  Also, in August 2001 the Veteran was diagnosed with and treated for seborrheic keratosis of the right thoracic, benign Clark's nevus of the right upper arm, dermatofibroma of the post-aspect of the left lower leg.  

In January 2009 the Veteran underwent a VA examination and reported a history of fungal infection while he was in the service that caused both of his feet to swell to the point that he required hospitalization.  He was told that he had a fungal infection.  The examiner observed that the Veteran did not have any rash or any infection at the present time.  He was not being treated with any medication at the time, did not have swelling of the feet, and had no complaints, symptoms, malignancy or active skin lesions at the time of the examination.  

On examination, the examiner noted that there was no peripheral cyanosis or clubbing, no edema, and peripheral pulses were good.  The Veteran was diagnosed with fungal infection in the service, no active skin lesion noted at the present time.  

The Board finds the January 2009 VA examination report to be competent, probative evidence that the Veteran did not experience any active skin disorder during the time of the examination, as the examination was based upon the Veteran's lay assertions and the examiner's clinical observations.  

The Board acknowledges that the examination report indicates that the claims file was not available for review prior to the examination, which might otherwise render a nexus opinion invalid as it would not be based on an evaluation of the entire record.  However, VA need not conduct another examination with respect to this claim on appeal, as information and evidence of record, reflecting findings that the Veteran was not treated for any skin disorder of the feet post-service, contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

Simply stated, the standards of McLendon are not met because there is no evidence of a current disability in regard to a claimed skin disorder of the feet, nor is there evidence of persistent or recurrent symptoms of such a disability.  Therefore, another VA examination to evaluate this claimed disability is not warranted.  

The post-service medical record does not indicate any findings referable to any skin disorder of the feet.  In the absence of any probative evidence of a current disability, service connection cannot be granted for a skin disorder of the feet, claimed as foot fungus.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

With regard to lay evidence, the Veteran is competent to report his observable skin symptomatology.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.  However, as discussed above, the Veteran's lay assertions as to his claimed skin disorder of the feet are contradicted by the detailed medical evidence of record; hence, they are considered to be of limited probative.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  Moreover, apart from the Veteran's initial assertion that he was treated for a foot fungus during service, the record fails to show that he ever claimed to currently have any skin disorder of the feet.  

There is no probative evidence indicating that the Veteran has any skin disorder of the feet, nor has an underlying disability been noted which competent medical evidence has identified as causing such symptoms.  See generally Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted on a direct basis for symptoms unaccompanied by a diagnosed disability).  

Therefore, the Veteran has failed to satisfy the most essential requirement for service connection, which as explained is first establishing he has a current disability.  Absent establishment of this required current disability, there necessarily is no disability to attribute to his military service so as to, in turn, warrant service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

While the Board acknowledges that the record does reflect limited treatment for skin disorders post-service, these treatment records show that these disorders involved body parts such as the groin, right thoracic area, right upper arm and left lower leg, but not the feet.  

Moreover, there is no medical evidence of record to suggest a relationship between any of these diagnosed disorders and the foot fungus the Veteran experienced during his military service.  

As the evidence does not show that the Veteran currently has a chronic skin disability of the feet, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for a lung disorder to include status-post pneumonia and empyema, claimed as a loss of lung capacity, is denied.  

Service connection for a skin disorder of the feet, claimed as foot fungus, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


